OPINION — AG — ** AUDITOR AND INSPECTOR — DISTRICT ATTORNEY — PROSECUTION ** (1) UNDER 74 O.S. 223 [74-223], THE STATE AUDITOR AND INSPECTOR MUST REPORT TO THE GOVERNOR AND TO THE APPROPRIATE DISTRICT ATTORNEY ALL IRREGULARITIES OR DERELICTION IN THE RECEIPT, DISBURSEMENT, OR MANAGEMENT OF PUBLIC FUNDS REVEALED BY ANY REGULAR OR SPECIAL AUDIT OF A STATE OR COUNTY OFFICIAL OR AGENCY. UNDER 74 O.S. 224 [74-224], THE DISTRICT ATTORNEY MUST EITHER FILE A WRITTEN REPORT WITH BOTH THE GOVERNOR AND THE STATE AUDITOR AND INSPECTOR SETTING FORTH HIS REASONS FOR FAILURE OR REFUSAL TO FILE SUCH ACTION. IN THE ABSENCE OF A WRITTEN REFUSAL TO FILE, SIMILAR REPORTS MUST BE FILED WITHIN EACH SUBSEQUENT SIXTY (60) DAY PERIOD IN WHICH NO ACTION IS FILED. UPON THE FAILURE OR REFUSAL OF THE DISTRICT ATTORNEY TO FILE AN ACTION, THE GOVERNOR MAY ACT IN HIS POSITION AS SUPREME EXECUTIVE AND CHIEF MAGISTRATE TO PROTECT THE STATE'S AND THE PUBLIC'S INTEREST IN THE MATTER. (2) WHILE THE STATUTE OF LIMITATION APPLICABLE TO ANY GIVEN CASE DEPENDS UPON ALL THE CIRCUMSTANCES OF THE CASE, IN GENERAL THE STATUTE OF LIMITATIONS FOR STATE CRIMINAL PROSECUTIONS FOR IRREGULARITIES OR DERELICTION IN THE RECEIPT, DISBURSEMENT, OR MANAGEMENT OF PUBLIC FUNDS IS SEVEN (7) YEARS FROM DATE OF DISCOVERY OF THE OFFENSE. (STATUTE OF LIMITATIONS, PUBLIC FUNDS, AUDIT, POLITICAL SUBDIVISION CRIMINAL PROCEDURE, OFFICERS, INVESTIGATION, JURISDICTION, MISUSE) CITE: 19 O.S. 215.4 [19-215.4], 22 O.S. 152 [22-152], 22 O.S. 153 [22-153], 74 O.S. 6 [74-6], 74 O.S. 212 [74-212], 74 O.S. 223 [74-223] [74-223], 74 O.S. 224 [74-224], ARTICLE VI, SECTION 2, ARTICLE VI, SECTION 8 (JIMMY D. GIVENS)